DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation “the abutment terminal abuts the surrounds of the opening so that the notch communicates with the opening”, which is an improper sentence that the Examiner would suggest amending along the lines of “the abutment terminal abuts the surrounding of the opening so that the notch communicates with the opening”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 & 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (US 2013/0130613), hereinafter referred to as Long First, in view of Long et al (US 2013/0130613), hereinafter referred to as Long Second, in further view of Saucier et al (US 5,171,184), hereinafter referred to as Saucier. 

Regarding claim 1, Long First (US 2013/0130613) shows a ventilation fan, comprising: a fan module (111, Fig. 1A), comprising a housing (110, Fig. 1A) having an air intake (Fig. 1B – the air intake is 
However, Long First lacks showing wherein the flange has an opening, the adjustment element disposed near the opening, the adjustment element comprises a fixed portion, a stop portion and a trace portion, the stop portion and the trace portion are respectively connected to the fixed portion, and the fixed portion is located between the stop portion and the trace portion; and wherein the stop portion abuts and shields the opening when no electrical wire passing through the opening; and the trace portion abuts the opening and the electrical wire passing through the trace portion and the opening to connect to the fan module.
Long Second (US 2013/0130613), a fire damping ventilation fan, is in the same field of endeavor as Long First which is a fire damping ventilation fan.
Long Second teaches wherein the flange (220, Fig. 7) has an opening (303, Fig. 7), the adjustment element (500, Fig. 6) disposed near the opening (Fig. 7), the adjustment element comprises a fixed portion, a stop portion and a trace portion (see Annotated Figure 1), the stop portion and the trace portion are respectively connected to the fixed portion (see Annotated Figure 1), and the fixed portion is located between the stop portion and the trace portion (see Annotated Figure 1); and wherein the stop portion abuts and shields the opening when no electrical wire passing through the opening (Fig. 7); and the trace portion abuts the opening (Fig. 5) and the electrical wire (330, Fig. 5) passing through the trace portion and the opening (Fig. 5) to connect to the fan module (Fig. 5 – the Examiner is interpreting the electrical wire 330 is originating from the housing 110 which houses the fan module 111).

However, the combination of Long First & Long Second lacks showing a fire damper body detachably linked up with the link frame.
Saucier (US 5,171,184), afire damper, is in the same field of endeavor as Long First which is a fire damper.
Saucier teaches a fire damper body detachably linked up with the link frame (Fig. 2, Col. 4, Lines 56-60 – the fire damper body, which comprises of the link frame 14 and element 20, are detachably linked up with tensioning bolts 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Long First & Long Second to incorporate the teachings of Saucier to provide a fire damper body detachably linked up with the link frame, which would provide a fire damper assembly which permits substantially unrestricted thermal expansion of the fire damper frame under fire conditions while at the same time providing for a mechanically stable mounting of the damper frame within the mounting aperture under non-fire conditions (Col. 2, Lines 35-40).



    PNG
    media_image1.png
    700
    665
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Long First shows wherein the fixed portion (440, Fig. 3) has a fixed hole (421, Fig. 3), a securing unit (Fig. 3, ¶0031, Lines 8-9 – the fixed hole 421 is for a securing unit, which is a screw) passes through the fixed hole to secure the fixed portion to the fire damper body (Fig. 2B).  

Regarding claim 3, Long first shows elements of the claimed invention as stated above in claim 2 except wherein the trace portion comprises an abutment terminal, the abutment terminal and the stop portion are substantially symmetric about the fixed hole.  
Annotated Figure 1), the abutment terminal and the stop portion are substantially symmetric about the fixed hole (see Annotated Figure 1 – the abutment terminal and the stop portion are substantially symmetric about the dotted line through the fixed hole 520).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long First to incorporate the teachings of Long Second to provide wherein the trace portion comprises an abutment terminal, the abutment terminal and the stop portion are substantially symmetric about the fixed hole, which would provide a system that would arrange the power cord to be away from the shutter so as to avoid interference between the shutter and the power cord during closing of the shutter, to meet laws and regulations (¶0009, Lines 11-14/¶0012).

Regarding claim 4, Long First shows elements of the claimed invention as stated above in claim 3 except wherein the fixed hole is located between the abutment terminal and the stop portion.
Long Second teaches wherein the fixed hole is located between the abutment terminal and the stop portion (see Annotated Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long First to incorporate the teachings of Long Second to provide wherein the fixed hole is located between the abutment terminal and the stop portion, which would provide a system that would arrange the power cord to be away from the shutter so as to avoid interference between the shutter and the power cord during closing of the shutter, to meet laws and regulations (¶0009, Lines 11-14/¶0012).
Regarding claim 4 and the limitation “a distance from the fixed hole to the stop portion is equal to a distance from the fixed hole to the abutment terminal”, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a distance from the fixed hole to the stop portion being equal to a distance from the fixed hole to the abutment terminal instead of a distance from the fixed hole to the stop portion being equal to any distance from the fixed hole to the abutment terminal as shown by Long Second, because applicant has not disclosed that the a distance from the fixed hole to the stop portion being equal to a distance from the fixed hole to the 

Regarding claim 5, Long First shows elements of the claimed invention as stated above in claim 3 except wherein the fixed hole, the stop portion and the abutment terminal are located at the same straight line.  
	Long Second teaches the fixed hole, stop portion, and the abutment terminal are located in an arrangement (Fig. 6).
Regarding claim 5 and the limitation “wherein the fixed hole, the stop portion and the abutment terminal are located at the same straight line”, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have wherein the fixed hole, the stop portion and the abutment terminal are located at the same straight line instead of wherein the fixed hole, the stop portion and the abutment terminal are in an arrangement as Long Second discloses in Fig. 6, because applicant has not disclosed that the wherein the fixed hole, the stop portion and the abutment terminal are located at the same straight line provides an advantage, is used for particular purpose , or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with wherein the fixed hole, the stop portion and the abutment terminal are located at the same straight line or wherein the fixed hole, the stop portion and the abutment terminal are in an arrangement, because both of the arrangements perform the function of letting the cable pass through without affecting the function of the fire curtain equally well. (MPEP 2144.04, Sect VI.C) 

Regarding claim 6, Long First shows elements of the claimed invention as stated above in claim 3 including the adjustment element.

	Long Second teaches wherein the trace portion (see Annotated Figure 1) further comprises a notch (510, Fig. 6 – the trace portion comprises of a notch), the abutment terminal abuts the surrounds of the opening (Fig. 5) so that the notch communicates with the opening (Fig. 5), the electrical wire passes through the notch and the opening to connect to the fan module (Fig. 5 – the Examiner is interpreting the electrical wire 330 is originating from the housing 110 which houses the fan module 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long First to incorporate the teachings of Long Second to provide wherein the trace portion further comprises a notch, the abutment terminal abuts the surrounds of the opening so that the notch communicates with the opening, the electrical wire passes through the notch and the opening to connect to the fan module, which would provide a system that would arrange the power cord to be away from the shutter so as to avoid interference between the shutter and the power cord during closing of the shutter, to meet laws and regulations (¶0009, Lines 11-14/¶0012).

Regarding claim 7, Long First shows elements of the claimed invention as stated above in claim 6 except wherein the notch is an arc notch.  
Long Second teaches wherein the notch (510, Fig. 6) is an arc notch (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long First to incorporate the teachings of Long Second to provide wherein the notch is an arc notch, which would provide a system that would arrange the power cord to be away from the shutter so as to avoid interference between the shutter and the power cord during closing of the shutter, to meet laws and regulations (¶0009, Lines 11-14/¶0012).

Regarding claim 8, Long First shows wherein the cover module (101, Fig. 1B) further comprises a cover body (Fig. 1B – the cover module comprises of a cover body), and the electronic device (102, Fig. 1A) is connected to the cover body (Fig. 1A).  

Regarding claim 11, Long First shows wherein the fire curtains (211, Fig. 1A) are fixed to a sidewall of the fire damper body (Fig. 1A – the fire curtains are fixed to a sidewall of the fire damper body of the fire damper module 200).  

Regarding claim 12, the combination of Long First & Long Second shows elements of the claimed invention as stated above in claim 1 except wherein the fire damper body is detachably linked up with the link frame by screw, latch, or concave-convex match.  
	Saucier teaches wherein the fire damper body (The Oxford English Dictionary defines Screw: I.1.a.; “Such a device used for raising weights or applying pressure or tension”. The fire damper body comprises of elements 14 & 20) is detachably linked up with the link frame (14, Fig. 1) by screw, latch, or concave-convex match (Fig. 2, Col. 4, Lines 56-60 – the fire damper body, which comprises of the link frame 14 and element 20, are detachably linked up with tensioning bolts 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Long First & Long Second to incorporate the teachings of Saucier to provide wherein the fire damper body is detachably linked up with the link frame by screw, latch, or concave-convex match, which would provide a fire damper assembly which permits substantially unrestricted thermal expansion of the fire damper frame under fire conditions while at the same time providing for a mechanically stable mounting of the damper frame within the mounting aperture under non-fire conditions (Col. 2, Lines 35-40).

Regarding claim 13, Long First shows wherein the cover module is linked up with the fire damper module (¶0008, Lines 10-11) by screw, elastic sheet, or engaging piece (Fig. 1A – the Examiner is using the broadest reasonable interpretation to understand the cover module is under the influence of gravity and is not floating in space, but it is mounted on the fire damper via at least an engaging piece, which the Examiner understands is a piece that engages two separate elements together).  

Regarding claim 14, Long First shows wherein the fan module is an axial fan module or a centrifugal fan module (111, Fig. 1A – the fan module is a centrifugal fan module as it moves air at an angle to the incoming fluid).  

Regarding claim 15, Long First shows wherein the adjustment element is a metal plate (¶0035, Fig. 3 – the adjustment element 400 is a metal plate).  

Regarding claim 16, Long First shows wherein the electronic device (102, Fig. 1A) is stereo set, smoke detector, lamp, light sensor, or control panel (¶0009, Line 7 – the electronic device is an illumination device, or a lamp).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al (US 2013/0130613), hereinafter referred to as Long First, in view of Long et al (US 2013/0130613), hereinafter referred to as Long Second, in further view of Saucier et al (US 5,171,184), hereinafter referred to as Saucier, in further view of Larson et al (US 6,261,175), hereinafter referred to as Larson.

Regarding claim 9, the combination of Long First, Long Second, & Saucier shows elements of the claimed invention as stated above in claim 1 including the adjustment element being movable to avoid a jam caused by the electrical wire when the fire damper body is removed from the frame (The following limitation is interpreted as a statement of intended use).
However, the combination of Long First, Long Second, & Saucier lacks showing wherein the adjustment element is rotatable.
Larson (US 6,261,175), an exhaust fan, is in the same field of endeavor as Long First which is an exhaust fan.  
Larson teaches wherein the adjustment element (84, Fig. 2) is rotatable (Col. 6, Lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Long First, Long Second, & Saucier to incorporate .

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746